Citation Nr: 1003366	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated at 50 percent.  

2.  Entitlement to total individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence of record reflects that the Veteran's 
PTSD symptomatology has caused occupational and social 
impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For an increased-compensation claim, the  law requires 
certain information be provided the Veteran.  This includes 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters addressing the notice requirements were 
sent to the Veteran in January 2008 and January 2009, 
informing the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit any 
evidence and/or information in his possession to the RO.  

The Board acknowledges that the letters sent to the Veteran 
in do not fully meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with considerable 
correspondence regarding what was needed to support his 
claim.  Additionally, the Veteran is represented by a state 
service organization that is intimately familiar with the 
adjudication of Veterans' claims; and the questioning and 
testimony provided at the Veteran's October 2009 hearing 
clearly demonstrates that they have actual knowledge of what 
is necessary to substantiate the claim on appeal.  

Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  For this reason, no further action 
is required regarding the duty to notify.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been provided an appropriate VA examination, his VA treatment 
records have been obtained, and the Veteran has not indicated 
there are any private treatment records VA should seek to 
obtain on his behalf.  Further, the Veteran's request for a 
hearing related to his claim has been honored.  The Board is 
unaware of any relevant evidence that is not of record, and 
finds all reasonable efforts were made by VA to obtain 
evidence necessary to establish an increased rating, so there 
is no outstanding duty to provide further assistance to the 
Veteran with the development of evidence.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Veteran contends that the current severity of his PTSD 
symptoms warrant a higher disability rating.  

The medical evidence pertaining to the severity of the 
Veteran's disorder includes a May 2008 VA examination.  At 
this time, the Veteran reported experiencing constant 
depression with increasing severity.  The Veteran denied any 
episodes of panic attack, but acknowledged intrusive 
thoughts, occasional flashbacks, feelings of anxiety, 
insomnia, nightmares, and being easily irritated by others.  
The examiner further noted the Veteran's hypervigilance and 
decreased interest in normal activities, and that the 
Veteran's social relationships were "marginal at best," and 
his familial relationships "strained."  On mental status 
examination, the Veteran's thought process, speech, and 
orientation to all spheres were found to be intact with 
appropriate behavior demonstrated during the examination.  
This examination also documents the Veteran's ability to 
perform activities of daily living, although his impulse 
control was poor.  Ultimately, the examiner opined that the 
Veteran exhibited an increase in depression and asocial 
behavior since his last VA examination.  

In July 2008, the Veteran continued to receive treatment for 
his service connected PTSD.  At this time the Veteran 
reported feelings "pretty depressed," and reported working 
one-to-three days a week.  The Veteran also indicated that 
medication allowed him to sleep better, but he still had 
nightmares that disturbed his sleep.  Further, the Veteran 
relayed his spouse's statements that he was experiencing more 
nightmares than usual.  A mental status examination performed 
at this time was essentially normal, aside from the Veteran's 
depressed mood.  The VA physician noted that the Veteran 
would continue treatment related to his PTSD.

A January 2009 VA mental heath note further documents the 
Veteran's continued treatment for PTSD.  At this time, the 
Veteran reported sleeping better, but still experienced 
nightmares and parasomnic activity that interrupted his 
sleep.  This treatment note also recorded the Veteran's 
depressed mood.  On the mental status examination, the 
Veteran was found to be appropriately dressed, and groomed, 
with an "engaged and spontaneous" mood, and his speech and 
thought process were intact.  The VA medical professional 
further reported the Veteran's "marginal insight" and fair 
judgment.  During this visit, the Veteran endorsed some 
suicidal ideation in the past, but indicated no present 
intent or plan to this end.  

At the Veteran's October 2009 hearing, he and his wife 
relayed competent and credible testimony related to the 
Veteran's PTSD symptoms.  Specifically, the Veteran's spouse 
recounted the Veteran's frequent episodes of unprovoked 
irritability and "rage."  Hearing Trans., p. 4.  The 
Veteran also relayed his difficulties adapting to work 
related stress, when he worked as a truck-driver.  Id. at p. 
10.  The Veteran further testified that he ritualistically 
patrolled his property.  Id. at 15.  

Based on its review of the record, the Board finds that the 
Veteran's disability picture is most accurately reflected by 
a 70 percent disability rating, as the evidence suggests that 
the Veteran has deficiencies in most areas.  VA treatment 
notes in July 2008 and January 2009 specifically indicate 
that the Veteran experiences frequent nightmares and 
parasomnic activity, which interfered with his routine 
activities; and he has near continuous depression and poor 
impulse control, resulting in deficient familial and social 
relationships.  At his October 2009 hearing, the Veteran 
provided a credible and competent account of his difficulties 
adapting to stressful circumstances, specifically at work, 
and his ritualistic behaviors.  The medical evidence of 
record further confirms the Veteran's psychiatric condition 
has resulted in difficulty maintaining his familial 
functioning.  Additionally, the January 2009 VA mental health 
note documents the Veteran's passive thoughts of suicide.  
This medical evidence, in conjunction with the Veteran's 
consistent statements, indicates the Veteran's disability 
picture is most accurately reflected by a 70 percent rating.

However, the Veteran's disability picture does not reflect 
symptomatology entitling him to a 100 percent rating, as the 
Veteran has not exhibited total social and occupational 
impairment.  Although the Veteran has indicated that he is 
currently not working, this does not appear to be solely due 
to PTSD symptoms.  Additionally, the Veteran has raised a 
claim for vocational rehabilitation training to better his 
chances of employment, demonstrating his belief that he can 
obtain employment.  The Veteran also remains married, and has 
never demonstrated (i) gross impairment in thought processes 
or communication, (ii) grossly inappropriate behavior, or 
(iii) active suicidal or homicidal ideations.  While the 
Veteran has demonstrated some difficulty with his memory, he 
has never evidenced memory loss of names of close relatives, 
his occupation, or his own name.  Accordingly, the Veteran is 
not entitled to a rating in excess of 70 percent.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

At his October 2009 Board hearing, the Veteran indicated that 
he was unable to work because of difficulties related to his 
service connected PTSD.  Hearing Trans., p. 9-11.  A May 2009 
VA examination report, conversely, documents the Veteran's 
report of not being able to work because of his service 
connected foot disorder; however, the examiner further 
indicated that the Veteran's "foot injuries are a constant 
reminder of his situation and therefore increase his 
depression."  In light the Veteran's statements, and the May 
2009 VA examiner's arguable indication of a possible nexus 
between the Veteran's inability to work and service connected 
disability, the Board finds that record reasonably raises a 
request for TDIU benefits.  

As the Veteran's request for entitlement to TDIU arose during 
the pendency of his present increased rating claim, it needs 
to be addressed in this context.  Further, the Board's grant 
of a 70 percent disability rating for service connected PTSD 
makes the Veteran schedularly eligible for TDIU 
consideration.  See 38 C.F.R. § 4.16(a).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
necessary notice to the Veteran 
appropriate for adjudicating a TDIU claim 
and then develop the record accordingly.  

2.  The AMC/RO should thereafter review 
any additional evidence that is obtained 
and determine whether the benefit sought 
may be granted.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


